This is an appeal by the state of Ohio from the granting of defendant's motion to suppress evidence. The sole issue in this appeal is whether a warrantless search by the police of a suitcase, first observed in the possession of the defendant but later disowned by him, was a proper search of an abandoned suitcase for which no warrant was required.
On November 23, 1973, at approximately 9 p. m., two officers of the Cincinnati Police Department were patrolling near Harrison Avenue in the city of Cincinnati when they received a radio report of an attempted burglary several blocks away on Harrison Avenue. As the officers approached the 2600 block of Harrison Avenue, the defendant was seen walking from an apartment building with a black *Page 77 
suitcase in his hand. He entered a van and proceeded north on Harrison Avenue and, after a U-turn, parked at 2626 Harrison Avenue.
The officers parked their vehicle and approached the defendant. They asked him for identification which he produced and he was questioned by the officers as to his reason for being in the area. The defendant told the officers he was looking for an apartment where he would deliver the suitcase to a friend. He claimed he had obtained the suitcase from a friend whom he named. He denied knowledge of what was in the suitcase. When asked for identification, the defendant placed the suitcase on the ground at his side.
The police took the defendant into custody and asked him to go to the van. When he left the suitcase where he had placed it on the ground, the officers directed him to return and pick up the bag. The defendant refused, stating that it was not his suitcase and he didn't know about it or want anything to do with it.
One of the officers returned to the bag and picked it up and carried it to the van. From that point on, the bag remained in the possession of the police. The defendant was placed under arrest for failure to show evidence of ownership of the van and taken to the police station.
The suitcase was forced open by the police outside the presence of the defendant, without his consent and without a warrant. The defendant moved to suppress the contents of the bag after he had been charged with the possession of an hallucinogen for sale and the motion was granted. It is from this judgment of the trial court that the state has appealed to this court.
A warrant is not required to search abandoned property. Abel
v. United States, 362 U.S. 217. In the Abel case, the court stated:
"Nor was it unlawful to seize the entire contents of the wastepaper basket, even though some of its contents had no connection with crime. So far as the record shows, petitioner had abandoned these articles. He had thrown them away. So far as he was concerned they were bona vacantia. There can be nothing unlawful in the Government's *Page 78 
appropriation of such abandoned property." Id. at 241. (Emphasis added.)
It appears clear from the cases on the subject of abandonment that the question of whether property has been abandoned along with any constitutional interest in the right to privacy or security of a property interest is a factual one. The trial court must weigh the facts and circumstances to determine if in fact the property and constitutional interest therein have been, in fact, abandoned.
In the instant case, the defendant placed the suitcase on the ground at his side to produce identification upon the request of the police officers. When he left the immediate area of the suitcase, he refused to return and get it when directed to do so by the police officers, stating that "it was not his bag; he didn't know anything about it; he didn't want nothing to do with it." Later at the police station, he stated "it wasn't his case, he knew nothing about it; he didn't have a key for it."
The facts in the instant case are similar to the facts inUnited States v. Colbert (C. A. 5), 474 F.2d 174, where the court found the abandonment of certain briefcases. In Colbert,
the defendants were walking down a street carrying briefcases. They were stopped by police officers for questioning. As the police officers approached, the defendants set the briefcases on the sidewalk. Upon being asked about the contents of the briefcases, the defendants replied that they did not have to show the officers anything and denied that they owned the briefcases or had any knowledge of them.
After being frisked by the officers, the defendants began to walk away from the officers leaving the briefcases on the sidewalk. The police stopped them again and arrested them for failure to have in their possession selective service registration certificates as required by federal law. The defendants were placed in a patrol car and again denied knowing anything about the briefcases.
An officer returned to the suitcases, opened them, and discovered a pair of sawed-off shotguns, which was the basis of the subsequent charge and convictions.
In deciding the issue of abandonment, and, subsequently, *Page 79 
the standing of defendant Colbert to attack the search, the court said at page 177:
"The facts of this case show conclusively that Colbert and Reese abandoned their briefcases before the searches took place. In response to police questions they both disclaimed any interest in the briefcases and began to walk away from them. The police officers in no way compelled these actions."
In both the Colbert case and the instant case, the physical act of setting the suitcase or briefcases down, the verbal disclaimers, and the act of walking away from the cases constituted conclusive evidence of the intent to abandon. It is true that in the instant case the defendant put the bag down to secure identification for the police officers, but this slight variation in the facts of the two cases does not vary the conclusion, under the totality of the facts in each case, that both Colbert and Brown intended to abandon the cases which at one time were in their possession.
Accordingly, we believe the trial court erred in granting defendant's motion to suppress the evidence found in the suitcase since the evidence before the trial court indicated defendant abandoned any possessory right he had in the suitcase and therefore had no standing to question the legality of the warrantless search. The judgment is reversed and the cause is remanded for further proceedings according to law.
Judgment reversed.
WHITESIDE and BUZZARD, JJ., concur.
COOK, J., of the Eleventh Appellate District, and WHITESIDE, J., of the Tenth Appellate District, sitting by designation in the First Appellate District. BUZZARD, J., retired, of the Court of Common Pleas of Columbiana County, assigned to active duty under authority of Section 6(C), Article IV, Constitution, in the First Appellate District.